           Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1360V
                                          UNPUBLISHED


    CHANEICE THOMPSON,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: July 30, 2020
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On September 6, 2018, Chaneice Thompson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”)
as a result of receiving an influenza (“flu”) vaccine on October 27, 2015. Petition at 1;
Stipulation, filed at July 30, 2020, ¶¶ 2, 4. Petitioner further alleges that she experienced
the residual effects of this injury for more than six months. Petition at 6; Stipulation at ¶4.
“Respondent denies that the flu vaccine, or any other vaccine, caused petitioner’s alleged
Guillain-Barré Syndrome or any other injury or her current condition, and further denies
that petitioner sustained a GBS Table Injury. Medical records document that petitioner
suffered an upper respiratory infection close in temporal proximity to the onset of her
alleged GBS, a more likely cause of GBS.” Stipulation at ¶ 6.




1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 2 of 7



       Nevertheless, on July 30, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $75,000.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 3 of 7
Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 4 of 7
Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 5 of 7
Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 6 of 7
Case 1:18-vv-01360-UNJ Document 51 Filed 09/02/20 Page 7 of 7
